     Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 1 of 16



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

LARRY RAY SWEARINGEN,                     §
    Petitioner,                           §
                                          §
v.                                        §           NO. 4:09-CV-0300
                                          §
LORIE DAVIS, Director,                    §
Texas Department of Criminal Justice,     §
Correctional Institutions Division,       §
                        Respondent’s.     §


         RESPONDENT’S RESPONSE IN OPPOSITION TO
       PETITIONER’S REQUEST FOR FUNDING FOR EXPERT
              ASSISTANCE UNDER 18 U.S.C. §3599(e)

      Petitioner Larry Ray Swearingen is a Texas state inmate who

unsuccessfully sought federal habeas relief under 28 U.S.C. § 2254 from his

capital murder conviction and death sentence. The state trial court set

Swearingen’s execution for August 21, 2019. Swearingen now seeks funding

pursuant to 18 U.S.C. § 3599(e) and (f), for “an expert with specialized

knowledge in cell phone technology and tracking to assistant Petitioner with

the development and presentation of habeas claims in state court

proceedings… .” ECF No. 49 at 1. For the reasons set out below, the Director

opposes his funding request.
     Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 2 of 16



I.    Federal Funding is Not Justified for State Prisoner’s Pursuit of
      Relief in a Subsequent State Writ Application.

      Supreme Court precedent precludes Swearingen’s request here.            He

seeks funding for expert assistance to facilitate the filing of a subsequent state

writ application pursuant to Article 11.073 of the Texas Code of Criminal

Procedure. He claims that Harbison v. Bell, 566 U.S. 180 (2009), authorizes

funding under 18 U.S.C. §3599(e) for subsequent state proceedings, including

those filed pursuant to Article 11.073. ECF No. 49 at 11. Despite

acknowledging that Harbison explicitly rejected the notion that §3599(e)

permits federal funding for state habeas proceedings, Swearingen nevertheless

insists this case supports his funding request. It does not.

      Harbison held that “§3599 authorizes federally appointed counsel to

represent their clients in state clemency proceedings and entitles them to

compensation for that representation.” 556 U.S. at 194. The Court reasoned

that the statute’s directive that counsel “shall represent the defendant

throughout every subsequent state of the available judicial proceedings,

including … all available post–conviction process” contemplated that counsel’s

representation would continue to “those judicial proceedings transpiring

‘subsequent’ to her appointment.” Id. at 188. The Court made clear, however,

that its holding was limited and dictated by the plain language of the statute.

Id. at 185,188–190. Specifically, in response to the Government’s concern that



                                        2
    Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 3 of 16



authorizing appointed counsel for state clemency proceedings would require

federally funded counsel to represent a client in any state habeas proceedings

occurring after counsel’s appointment, the Court responded:

      But, as we’ve previously noted, subsection (c) authorizes counsel to
      represent her client in “subsequent” stages of available judicial
      proceedings. State habeas is not a stage “subsequent” to federal
      habeas. Just the opposite: Petitioner’s must exhaust their claims
      in state court before seeking federal habeas relief. That state post–
      conviction litigation sometimes follows the initiation of federal
      habeas because a petitioner has failed to exhaust does not change
      the order of proceedings contemplated by the statute.”

Id. at 189–90 (internal citations omitted).

      Swearingen claims that Harbison’s restriction on the appointment of,

and funding for, counsel in state habeas proceedings does not apply here

because “Article 11.073 is not a vehicle for raising federal constitutional causes

of action,” and claims brought under this statute are not “subject to federal

exhaustion requirements.” ECF No. 49 at 11. He further contends that,

because exhaustion is not required for the relief proscribed in Article 11.073,

it is “akin to state clemency proceedings” for which Harbison authorizes

funding under § 3599. He is wrong for two reasons.

      First, relief afforded under Article 11.073 is clearly a post–conviction

writ of habeas corpus––not clemency. As explained by the Texas Court of

Criminal Appeals in Ex parte Robinson:

      Article 11.073 was enacted on September 1, 2013 … . Prior to the
      enactment of article 11.073, newly available scientific evidence per


                                        3
    Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 4 of 16



      se generally was not recognized as a basis for habeas corpus relief
      and could not have been reasonably formulated from a final
      decision of this Court or the United States Supreme Court, unless
      it supported a claim of “actual innocence” or “false testimony.”

      Article 11.073 provides a new legal basis for habeas relief in the
      small number of cases where the applicant can show by the
      preponderance of the evidence that he or she would not have been
      convicted if the newly available scientific evidence had been
      presented at trial.

478 S.W. 3d 678, 690 (2014). Indeed, to succeed under Article 11.073,

Swearingen must file a state writ application under Texas’s post–conviction

habeas statute for death penalty cases, Article 11.071. See Tex. Crim. App. art.

11.073 (b)(1). That relief under Article 11.073 is grounded in state, rather than

federal constitutional, changes nothing. It is a post–conviction state habeas

proceeding for which Harbison holds federal funds are not available.

      Second, the absence of an exhaustion requirement does not render state

writ applications filed pursuant to Article 11.073 “subsequent” or “akin to

clemency” for purposes of federal funding. Harbison could not be clearer that

“[s]tate habeas is not a stage ‘subsequent’ to federal habeas” for purposes of

funding under §3599(e). Harbison, 556 U.S. at 189. This holding is not

predicated or dependent on actual temporal order of events in a particular case,

but on the “order of proceedings contemplated by the statute.” Id. at 190. As

noted by the Court in Harbison, §3599(e) was organized “to mirror the ordinary

course of proceedings for capital defendants.” Id. at 188. The Court’s reference



                                       4
    Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 5 of 16



to the exhaustion requirement––which Swearingen relies upon in an attempt

to formulate a loophole circumventing the inapplicability of §3599 to state

habeas proceedings––was not the basis for its ruling, but a notation of the

typical order of proceedings. Indeed, the Court went so far as to note that an

inversion of the natural order due to the failure to exhaust “does not change

the order of proceedings contemplated by the statute” or render them

“subsequent” for purposes of federal funding. Id. at 189–90. Thus, the fact that

Swearingen’s Article 11.073 application, when filed, would occur subsequent

in time to the completion of his federal habeas proceedings does not bring it

under §3599’s purview.

      Furthermore, unlike clemency, which is typically “subsequent” to the the

completion of the federal habeas proceedings, Article 11.073 contemplates that

claims based newly discovered scientific evidence be presented at the earliest

possible moment in the post-conviction proceedings—even in the original

application, if discoverable then. Applicants are still required to satisfy the

Texas abuse-of-the-writ bar set out in Article 11.071 § 5, if the Article 11.073

claim is not asserted in the original petition. See Tex. Code. Crim. Proc. art.

11.073(c).   Accordingly, Swearingen’s attempt to liken proceedings arising

under Article 11.073 to clemency fails.




                                          5
      Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 6 of 16



       Swearingen’s attempt to expand the Supreme Court’s holding in

Harbison is not sustainable. Federal funds are simply not available to state

court prisoners pursuing relief in a subsequent state writ application. As such,

this Court should deny Swearingen’s request to fund his cell phone expert.

II.    Regardless, Swearingen Cannot Demonstrate the Reasonable
       Necessity of the Requested Funds as Required by the Statute.

       Even assuming that federal funds were available for state habeas

proceedings, there is no justification to authorize them here. Under the statute,

funding for expert assistance is permitted only where the petitioner

demonstrates     that   the   “services   are   reasonably   necessary   for   the

representation of the defendant.” 18 U.S.C. § 3599(f). The Supreme Court

recently explained in Ayestas v. Davis, that “[a] natural consideration

informing the exercise of [the district court’s] discretion is the likelihood that

the contemplated services will help the applicant win relief.” 138 S.Ct. 1080,

1094. To that end,

       [p]roper application of the “reasonably necessary” standard thus
       requires courts to consider the potential merits of the claims that
       the applicant wants to pursue, the likelihood that the services will
       generate useful and admissible evidence, and the prospect that the
       applicant will be able to clear any procedural hurdles standing in
       the way.

Id. Swearingen’s bid for funding falls short because he fails to establish that

that there is any likelihood that he would succeed on the merits of his claim.



                                          6
    Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 7 of 16



      To succeed under Article 11.073, Swearing must demonstrate: (1)

“relevant scientific evidence is currently available and was not available at the

time of the [his]trial because the evidence was not ascertainable through the

exercise of reasonable diligence by [him] before the date of or during the

[his]trial;” (2) “the scientific evidence would be admissible under the Texas

Rules of Evidence at a trial held on the date of the application;” and (3) “had

the scientific evidence been presented at trial, on the preponderance of the

evidence [he] would not have been convicted.” Tex. Code. Crim. Proc. art.

11.073(b)(1)(A)&(B).

      Initially, Swearingen fails to establish here that the “new” scientific

evidence upon which he relies was not ascertainable at the time of trial. He

merely asserts, in conclusory fashion that the theory and date relied upon by

the State’s expert was “invalid” and is “no longer accepted by experts in the

field.” ECF No. 49 at 21. He then cites three anticipated conclusions by his

expert that refer to the state’s evidence as “false and anachronistic,” as well as

“discredited and disallowed in federal courts.” ECF No. 49 at 22. But there are

no citations to caselaw or peer reviewed scientific literature establishing when

the information that establishes the basis for his expert’s opinion refuting the

State’s evidence became available. 1 Even assuming the state’s evidence was



1      The expert’s preliminary report, Exhibit 4, was filed under seal. The Director
objects to not being served with a copy of the report that provides the basis for the


                                         7
    Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 8 of 16



anachronistic and discredited—a fact that Director does not concede—Article

11.073 provides no relief for Swearingen that evidence supporting this fact was

available through due diligence at the time of trial.

      More     importantly,    however,       even   assuming    Swearingen      could

demonstrate that his cell phone evidence was not available at the time of his

trial, he is wholly unable to meet the Article 11.073’s requirement of proving

by a preponderance of the evidence that he would not have been convicted in

light of the new evidence. Notably, this is not the first time that Swearingen

has attempted to convince a court that new scientific evidence will establish

his innocence. See Swearingen v. Thaler, 2009 WL 4433221 (S.D. Tex. Nov. 18,

2009) (setting out Swearingen’s previous attempts to prove his innocence

leading up to his 2009 execution date) 2. Yet, in each instance the courts––

including this one––have held that the “mountain of inculpatory evidence”

demonstrating Swearingen’s guilt precludes any such finding. 3 This mountain




Swearingen’s request for funding, thus hindering her ability to fully and accurately
respond to the present motion.

2     See also State v. Swearingen, 478 S.W.3d 716 (Tex. Crim. App. 2015) (holding
that Swearingen not entitled to DNA testimony under Chapter 64 of Texas Code of
Criminal Procedure because he could not demonstrate by a preponderance of the
evidence that he would not have been convicted in light of “exculpatory results” to the
DNA testing); Swearingen v. State, 303 S.W.3d 728 (2010) (same).
3      See Ex parte Swearingen, 2009 WL 249778; Swearingen v. Thaler, 2009 WL
4433221; Swearingen v. Thaler, 421 Fed.Appx. 413 (5th Cir. 2001); see also note 2,
supra.


                                          8
    Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 9 of 16



of inculpatory evidence that impeded Swearingen’s attempt to prove his

innocence, also prevents him from establishing, by a preponderance of the

evidence, that the jury would not have convicted him had he been able to refute

the State’s cell phone evidence at trial.

      As set out by the CCA in denying Swearingen request for DNA testimony

in 2010, the trial court made “supported–by–the–record” findings of fact that

“underscore the substantial evidence of [Swearingen’s] guilt.” Swearingen v.

State, 303 S.W.3d 728, 737 (Tex. Crim. App. 2010). These findings include:

         • On the evening of December 7, 1998, two of [Swearingen]’s
           acquaintances, the Fosters, witnessed a phone conversation
           in which [Swearingen] arranged for a lunch meeting with a
           girl at a library the following day, and [Swearingen] then
           told the Fosters that the girl was Melissa Trotter, a college
           student from Willis.

         • Three witnesses saw [Swearingen] sitting with Melissa in
           the Montgomery College library between 11:30 a.m. and 1:30
           p.m. the following day, December 8, 1998.

         • Melissa’s Biology teacher saw Melissa leave the Montgomery
           College library with a male shortly after 1:30 p.m. that day.

         • Melissa’s car remained in the Montgomery College parking
           lot following her disappearance on December 8, 1998.

         • At 2:05 p.m. on December 8, 1998, [Swearingen] called Sarah
           Searle and said that he was at lunch with a friend.




                                        9
    Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 10 of 16




          • Sometime around 3:00 p.m. on December 8, 1998,
            [Swearingen]’s landlord saw Applicant’s truck leaving from
            behind his home. 4

          • [Swearingen]’s wife testified that she found their home in
            disarray on the evening of December 8, 1998, but none of the
            Swearingen’s property was missing.

          • [Swearingen]’s wife observed Melissa’s cigarettes and lighter
            in [Swearingen]’s house that evening, and those items were
            subsequently recovered from [Swearingen]’s home during
            the investigation.

          • Hair and fiber evidence, as well as other physical evidence,
            showed that Melissa had been in [Swearingen]’s car and his
            home on the day of her disappearance.

          • [Swearingen] filed a burglary report falsely claiming that he
            had been out of town and his home was broken into on the
            day of Melissa’s disappearance.

          • Between the time of Melissa’s disappearance and
            [Swearingen]’s arrest, [Swearingen] told two acquaintances
            on two different occasions that he believed police would be
            after him.

          • When the Fosters heard that Melissa Trotter was missing on
            December 9, 1998, they contacted [Swearingen], who
            claimed he did not remember the last name of the girl with
            whom he had met the day before.




4      The following finding by the trial court was omitted as it the evidence at issue
here: “At 3:03 p.m. on December 8, 1998, [Swearingen] placed a cell phone call that
utilized a cell tower near FM 1097 in Willis, Texas, which would be consistent with
[Swearingen] driving from his home to the Sam Houston National Forest.”


                                          10
Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 11 of 16




     • When Mrs. Foster told [Swearingen] that she recalled him
       saying the last name was “Trotter,” and that a girl named
       Melissa Trotter was now missing, the phone went dead.

     • [Swearingen] led a Sheriff’s deputy on a high speed chase.

     • Following [Swearingen]’s arrest, law enforcement
       authorities observed and photographed red marks on
       [Swearingen]’s neck, cheek, and back.

     • On December 17, 1998, two neighbors of [Swearingen]’s
       mother and stepfather collected numerous pieces of torn
       paper from along their street, which turned out to be Melissa
       Trotter’s class schedule and some health insurance paper
       work Melissa’s father had given to her.

     • Melissa’s body was discovered in an area of the Sam Houston
       National Forest with which [Swearingen] would have been
       familiar from previous time spent there.

     • Melissa’s body showed signs of significant decomposition
       when it was discovered in the woods 25 days after her
       disappearance.

     • The ligature found around Melissa’s neck matched the
       remainder of a pair of pantyhose found within
       [Swearingen]’s home.

     • The Harris Country Chief Medical Examiner testified that
       during the digestive process, a person’s stomach will usually
       not empty in less than two hours, and any food within the
       stomach at death will remain there.

     • The contents of Melissa’s stomach at the autopsy, which
       included what appeared to be chicken and a french fry-like
       form of potato, were consistent with the tater tots she had
       eaten at Montgomery College shortly before leaving with
       [Swearingen] and the Chicken McNuggets she and


                                 11
   Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 12 of 16



            [Swearingen] had apparently purchased at the nearby
            McDonald’s on the day of her disappearance.

         • While in jail, [Swearingen] attempted to create an
           exculpatory letter written in Spanish in which he claimed to
           be someone else who had knowledge of Melissa’s murder.

         • Within that letter, [Swearingen] detailed specifics of the
           offense that accurately corroborated the physical and
           medical evidence in the case.

         • While in jail awaiting trial, [Swearingen] told a cell mate
           that he had committed the capital murder and his only
           objective was to escape the death penalty.

Id. at 737–38.

      In the present motion, Swearingen vastly overstates the significance of

the inculpatory nature of the cell phone testimony. To support his insistence

on its importance, he relies on a statement in Judge Cochran’s concurrence to

the CCA’s dismissal of Swearingen’s eighth state writ identifying the cell

phone records showing applicant used his cell phone at 3:03pm on the

afternoon of Trotter’s disappearance near the cell phone tower on FM 1097—a

location that “is directly on the logical path to Sam Houston national Forest

where Melissa’s body was found three weeks later”—as one of the two most

inculpatory pieces of evidence against him. Ex parte Swearingen, 2009 WL

249778 *4 (Tex. Crim. App. Jan. 27, 2009)(Cochran, J., concurring). But Judge

Cochran’s assessment is not conclusive.




                                     12
   Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 13 of 16



      Initially, the fact that Judge Cochran identified the cell phone evidence

as one of the two most inculpatory pieces of evidence amidst what she referred

to as a “veritable forest of inculpatory evidence” does not signify that

Swearingen would not have been convicted absent this evidence. Indeed, to

reprise what this Court stated in its 2009 opinion regarding the histological

evidence Swearingen was proffering then to prove his innocence:

     …Swearingen was the last person that Ms. Trotter was seen with
     alive. Ms. Trotter had been in Swearingen’s truck, where he
     forcibly removed hair follicles. Swearingen’s [cell phone] evidence
     does not explain why she was in his house that day, why it was
     later found to be in disarray, and why he falsely claimed that there
     had been a burglary there. The [cell phone] evidence itself does not
     explain why papers belonging to Ms. Trotter were found near the
     house of Swearingen’s parents and her cigarettes were in
     Swearingen’s house. The new information does not explain why
     Ms. Trotter was found wearing the same clothes as when she
     disappeared and why she had a note given to her by a friend on
     December 8 in her back pocket. …[The new cell phone evidence]
     does not explain why half of a pair of pantyhose belonging to
     Swearingen’s wife was found in Swearingen’s house and the other
     half around Ms. Trotter’s neck. The new evidence does not explain
     why the same meal Ms. Trotter was last seen eating was found in
     her stomach. Swearingen lied about his whereabouts, tried to
     fabricate an alibi, made false police reports, fled from the police,
     asked friends to lie in his behalf, told others that the police would
     be after him, and crafted an ultimately inculpatory letter to throw
     attention away from himself. Swearingen told other inmates,
     “Fuck, yeah, I did it.”

Swearingen v. Thaler, 2009 WL 4433221 * 23.




                                      13
   Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 14 of 16



      There is simply too much evidence in this case pointing to Swearingen’s

guilt for him to succeed under Article 11.073. To continue Judge Cochran’s

analogy, even chopping down an entire tree—by refuting the State’s cell phone

evidence—among this “veritable forest of inculpatory evidence” is not enough

here. Ex parte Swearingen, 2009 WL 249778 *1 (characterizing Swearingen’s

efforts to prove his innocence based on new DNA and other scientific evidence

as “focusing solely on a couple of twigs of apparently exculpatory evidence

instead of the veritable forest of inculpatory evidence.”)

      Because he fails to demonstrate any likelihood that he will succeed on

the merits of his Article 11.073 claim, Swearingen cannot demonstrate that the

funds he requests are reasonably necessary as set out under § 3599(e). As

such, there is no basis upon which to grant his motion.

                                CONCLUSION

      For the reasons set out above, the Director respectfully requests that this

Court deny Swearingen’s motion to authorize federal funds for expert

assistance to support a subsequent state writ application.




                                       14
Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 15 of 16



                                Respectfully submitted,

                                JEFFREY C. MATEER
                                First Assistant Attorney General


                                ADRIENNE MCFARLAND
                                Deputy Attorney General
                                for Criminal Justice

                                EDWARD L. MARSHALL
                                Chief, Criminal Appeals Division

                                s/ Tina J. Miranda
                                TINA J. MIRANDA
                                Assistant Attorney General
                                Texas Bar No. 24026139
                                Southern District Bar No. 27728

                                Office of the Attorney General
                                Criminal Appeals Division
                                P. O. Box 12548, Capitol Station
                                Austin, Texas 78711-2548
                                tina.miranda@oag.texas.gov
                                Telephone: (512) 936-1600
                                Facsimile: (512) 320-8132

                                ATTORNEYS FOR RESPONDENT




                                 15
   Case 4:09-cv-00300 Document 51 Filed on 05/13/19 in TXSD Page 16 of 16



                        CERTIFICATE OF SERVICE

      I hereby certify that on May 13, 2019, I electronically filed the foregoing

document with the clerk of the court for the United States District Court,

Southern District of Texas, using the electronic filing system of the court. The

electronic case filing system sent a “Notice of Electronic Filing” to the following

attorney of record who has consented in writing to accept this Notice as service

of this document by electronic means:

James G. Rytting
HILDER & ASSOCIATES, P.C.
james@hilderlaw.com
819 Lovett Boulevard
Houston, TX 77006
(713) 655-9111

                                      s/ Tina J. Miranda
                                      TINA J. MIRANDA




                                        16
